DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I.	Claims 1-6 and 8, drawn to a composition of matter, classified in CPC class C12, subclass C12N, group 2533/90, for example.
Group II.	Claim 7, drawn to a method of generating the composition of matter, classified in CPC class C12, subclass C12N, group 5/0068, for example.
Group III.	Claim 9, drawn to a method of treating diabetes in a subject, classified in CPC class A61, subclass A61P, group 3/10, for example.
Group IV.	Claim 10, drawn to a method of producing a beta cell-specific protein, classified in CPC class C12, subclass C12N, group 5/0677, for example.
The inventions are distinct, each from the other because of the following reasons:
Inventions in Groups I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the composition of matter could be made by other materially different processes such as by electrospinning and/or lyophilization for creating scaffolds comprise beta cells.
Inventions in Groups I and III are related as product and processes of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the .
Inventions in Groups I and IV are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the beta cell-specific protein could be made by other materially different processes such as by contacting a beta cell with a protease inhibitor and a polypeptide and providing conditions favorable for beta cell proliferation.
The inventions of the remaining groups are directed to different inventions which are not connected in design, operation, and/or effect.  These methods are independent since they are not disclosed as capable of use together, they have different modes of operation, they have different functions, and/or they have different effects.  One would not have to practice the various methods at the same time to practice just one method alone.
The several inventions above are independent and distinct, each from the other.  They have acquired a separate status in the art as a separate subject for inventive effect and require independent searches (as indicated by the different classification).  The search for each of the above inventions is not co-extensive particularly with regard to the literature search.  Further, a reference, which would anticipate the invention of one group would not necessarily anticipate or even make obvious another group.

 
Species Election
This application contains claims directed to the following patentably distinct species:
Group I – Claim 1 is generic
Species 1.	Applicants must elect a single discrete and disclosed species of seeded beta cells from claims 2-6.
Applicants are requested to further elect a single discrete and disclosed species of seeded beta cells from Species 1 of Group I, if Group I is elected.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: Claim 1 of Group I, Claim 7 of Group II, Claim 9 of Group III, and Claim 10 of Group IV.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including 
	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR l.48(b) and by the fee required under 37 CFR l.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651